In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                               NO. 09-18-00314-CV
                           ____________________


     IN THE ESTATE OF JAMES E. FARMER A/K/A PETE FARMER

________________________________________________________________________

                    On Appeal from the 356th District Court
                           Hardin County, Texas
                           Trial Cause No. 57314
________________________________________________________________________

                          MEMORANDUM OPINION

      This is a probate proceeding involving a petition for declaratory relief and

demand for an accounting. On July 24, 2018, the trial court signed an order granting

in part and denying in part the motion for partial summary judgment of plaintiffs

Angela Khalil and Ryan Farmer, granting in part and denying in part the motions for

summary judgment of defendants Lisa Ann Farmer Hunt and Lorraine Farmer,

ordering that plaintiffs take nothing on their claims to the extent those claims seek

to recover non-probate property or assets, and rendering declaratory judgment as to

a joint will and characterization of non-probate assets. On August 21, 2018, Angela

                                         1
Khalil and Ryan Farmer filed a notice of appeal asserting that the trial court’s order

disposed of all issues in the case. Lisa Ann Farmer Hunt and Lorraine Farmer filed

notices of appeal subject to motions to dismiss the appeal.

      Hunt filed a motion to dismiss the appeal. She contends that the trial court’s

order neither disposed of plaintiffs’ claims, demand for accounting, and petition for

declaratory judgment as to probate assets, nor disposed of defendants’ claims for

attorneys’ fees. Hunt alleges that the language in the order stating that all other relief

requested and not therein granted is denied does not make the order a final order

because it follows a summary judgment proceeding rather than a trial on the merits.

No response has been filed.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har–

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In probate proceedings, however,

“multiple judgments final for purposes of appeal can be rendered on certain discrete

issues.” Id. at 192.

      If there is an express statute, such as the one for the complete heirship
      judgment, declaring the phase of the probate proceedings to be final and
      appealable, that statute controls. Otherwise, if there is a proceeding of
      which the order in question may logically be considered a part, but one
      or more pleadings also part of that proceeding raise issues or parties not
      disposed of, then the probate order is interlocutory.

Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995). The order is interlocutory

and not subject to immediate appeal if it “does not end a phase of the proceedings,
                                            2
but sets the stage for the resolution of all proceedings[.]” De Ayala v. Mackie, 193
S.W.3d 575, 579 (Tex. 2006).

      None of the appellants or cross-appellants have identified a statute that makes

the order appealable at this time. See, e.g., Tex. Est. Code Ann. § 32.001(c) (West

2014). The order does not dispose of claims relating to probate assets or attorneys’

fees. We conclude the trial court’s order is interlocutory and not subject to immediate

appeal because it does not dispose of all issues in a particular phase of the

proceedings below. We grant the motion to dismiss and dismiss the appeal for lack

of jurisdiction without reference to the merits.

      APPEAL DISMISSED.


                                              ________________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice


Submitted on October 31, 2018
Opinion Delivered November 1, 2018

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          3